DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15, and 16 are objected to because of the following informalities:  
Regarding claim 1, Applicant claims “A driving system, configurd to drive…” and “A control system… configurd to build…”. The examiner recommends amending the above to state “A driving system, configured to drive…” and “A control system… configured to build…”.
Regarding claim 15, Applicant claims “Determing whether the robot…”. The examiner recommends amending the above to state “Determining whether the robot…”.
Regarding claim 16, Applicant claims “…wherein the operations further comprises:…”. The examiner recommends amending the above to state “…wherein the operations further comprise:…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20120116588 A1), hereafter Lee, in view of Romanov (US 20110202175 A1), hereafter Romanov.

Regarding claim 1, Lee teaches a robot, comprising:
A machine body (0042, cleaning robot having a main body);
A driving system, configured to drive the machine body and elements disposed on the machine body to move across a surface (0024, cleaning robot having drive wheels);
A control system, disposed in the machine body (0016, robot includes a first controller);
Wherein,
In a process of docking the robot, the signal receiver determines whether the robot is in a coverage region of the signal from the charging station (0079, controller judges if the position is located within the docking region); and
In response to determining that the robot is not in the coverage region of the signal from the charging station, the control system controls the driving system to drive the robot to move toward a non-clutter region based on the map (0082, controller transmits a drive control signal to enable the robot to move to a position where the first and second distance become equal, 0077, docking occurs when cleaning has been completed, Examiner’s note, because the entire region has been cleaned, the location to which the robot moves to must be without clutter).
Lee fails to teach, however, wherein the control system is configured to build a simultaneous map of an environment in which the robot is located, and navigate the robot based on the simultaneous map and wherein the map is a simultaneous map.
Romanov, however, does teach wherein the control system is configured to build a simultaneous map of an environment in which the robot is located, and navigate the robot based on the simultaneous map (0387, robot builds a map of the region, 0389, robot updates the map while navigating and identifies areas that have not been cleaned) and wherein the map is a simultaneous map (0387, robot builds a map of the region, 0389, robot updates the map while identifying areas that have not been cleaned).
Lee and Romanov are analogous because they are in the same field of endeavor, autonomous cleaning robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the simultaneous map of Romanov in order to provide a means of automatically updating the map. The motivation to combine is to allow the robot to autonomously determine the area in which it is operating.
Claims 10 and 15 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 2, the combination of Lee and Romanov teaches the robot according to claim 1, and Lee further teaches wherein in response to determining that the robot enters the coverage region of the signal from the charging station, the control system controls the driving system to drive the robot to approach the charging station based on the signal from the charging station received by the signal receiver (0082, controller transmits a drive control signal to enable the robot to move to a position where the first and second distance become equal).
Claims 11 and 16 are similar in scope to claim 2, and are similarly rejected.

Regarding claim 3, the combination of Lee and Romanov teaches the robot according to claim 1, and Lee teaches wherein it is further comprising a laser distance sensor, configured to measure a distance between the robot and an obstacle around the robot (0042, robot has a distance sensor to detect obstacles in the target region).

Regarding claim 12, the combination of Lee and Romanov teaches the robot according to claim 10, and Romanov further teaches wherein the simultaneous map is built at least based on obstacle information obtained by a laser distance sensor of the robot (0139, robot uses IR distance sensor or other type of proximity sensor to detect obstacles in the robot’s path, 0386, detection of obstacles included in the local map).
Lee and Romanov are analogous because they are in the same field of endeavor, autonomous cleaning robots. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the simultaneous map of Romanov in order to provide a means of automatically updating the map. The motivation to combine is to allow the robot to autonomously determine the area in which it is operating.

Claims 4, 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Romanov as applied to claims 1 and 10 above, and further in view of Li (US 20170296010 A1), hereafter Li.

Regarding claim 4, the combination of Lee and Romanov teaches the robot according to claim 1, but fails to teach wherein the robot further comprises a restriction region detector.
Li, however does teach wherein the robot further comprises a restriction region detector (0039, sensing module having a cliff sensor, Examiner’s Note, a cliff would be considered a restricted area because it would prevent the robot from traversing the area or from returning to the charging station).
Lee, Romanov, and Li are analogous because they are in the same field of endeavor, autonomous cleaning devices. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the restriction region detector of Li in order to provide a means of determining inaccessible areas to the robot. The motivation to combine is to prevent the robot from putting itself in a position it cannot recover from.

Regarding claim 5, the combination of Lee, Romanov and Li teaches the robot according to claim 4, and Li further teaches wherein the restriction region detector comprises a cliff detector or virtual wall detector (0039, sensing module having a cliff sensor).
Lee, Romanov, and Li are analogous because they are in the same field of endeavor, autonomous cleaning devices. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the cliff sensor of Li in order to provide a means of determining inaccessible areas to the robot. The motivation to combine is to prevent the robot from putting itself in a position it cannot recover from.
Claim 13 is similar in scope to claim 5, and is similarly rejected.

Regarding claim 6, the combination of Lee, Romanov, and Li teaches the robot according to claim 4, and Li further teaches wherein a virtual wall or a cliff detected by the restriction region detector is marked on the simultaneous map (0046, cliff sensor produces obstacle information, obstacle information used in Simultaneous Localization and Mapping to draw a real-time map of the environment). 
Lee, Romanov, and Li are analogous because they are in the same field of endeavor, autonomous cleaning devices. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the marking on the map of Li in order to provide a means of determining inaccessible areas to the robot. The motivation to combine is to prevent the robot from putting itself in a position it cannot recover from.

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Romanov as applied to claim 1 above, and further in view of Wallach (US 6935979 B2), hereafter Wallach.

Regarding claim 7, the combination of Lee and Romanov teaches the robot of claim 1, but fails to teach wherein the robot further comprises a first cleaning unit comprising a liquid tank and a cleaning cloth.
Wallach, however, does teach wherein the robot further comprises a first cleaning unit comprising a liquid tank and a cleaning cloth (Col. 7, Lines 50-55, full mop system having a reservoir).
Lee, Romanov, and Wallach are analogous because they are in the same field of endeavor, cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the liquid cleaning system of Wallach in order to provide an alternate form of cleaning for the robot. The motivation to combine is to allow the robot to clean as thoroughly as possible.

Regarding claim 8, the combination of Lee, Romanov and Wallach teaches the robot according to claim 7, and Wallach teaches the robot further comprising a second cleaning unit comprising a rolling brush, a dust container, and a fan (Col. 3, Lines 34-36, vacuum having a rotating brush head, Col. 4, Lines 41-53, vacuum having a dust receptacle and a fan).
Lee, Romanov, and Wallach are analogous because they are in the same field of endeavor, cleaning apparatuses. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the vacuum system of Wallach in order to provide an alternate form of cleaning for the robot. The motivation to combine is to allow the robot to clean as thoroughly as possible.
Claim 9 is similar in scope to claim 8, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon (US 20130098401 A1) teaches an autonomous robot cleaner wherein the charger has a zone around it.
Cao (US 20170177001 A1) teaches an autonomous robot able to navigate to a charging pile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664